—Motion by petitioner, pursuant to subdivision 4 of section 90 of the Judiciary Law, to strike respondent’s name from the roll of attorneys on the grounds that on August 15, 1978 he was convicted on his plea of guilty to the felony of grand larceny in the third degree (seven counts) in the County Court, Nassau County. Application by respondent to resign as an attorney and counselor at law denied. Motion granted. Accordingly, by virtue of statute (Judiciary Law, § 90, subd 4) said Thomas J. Higgins, Jr., admitted to practice in this court on October 16, 1957 has ceased to be an attorney and counselor at law or competent to practice law as such. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.